Citation Nr: 0739739	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-33 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the decision to sever service connection for 
juvenile granulosa cell tumor effective April 1, 2006, was 
correct.

2.  Entitlement to an effective date prior to August 21, 
2003, for the award of service connection for the veteran's 
juvenile granulosa cell tumor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
September 2002.

The instant appeal as to the restoration claim arose from a 
January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which severed service connection for juvenile 
granulosa cell tumor.  The earlier effective date claim arose 
from a February 2004 rating decision of the Waco, Texas, 
VARO, which granted service connection for juvenile granulosa 
cell tumor and assigned an effective date of October 27, 
2003.  An earlier effective date of August 21, 2003, was 
granted in a July 2004 rating decision, but the issue remains 
on appeal.

The veteran has moved several times during the course of the 
appeal.  The case was initially under the jurisdiction of the 
Waco, Texas, RO, then the case came under the jurisdiction of 
the Columbia, South Carolina, RO.  This appeal was most 
recently under the jurisdiction of the St. Petersburg, 
Florida, RO.


FINDINGS OF FACT

1.  Service connection for juvenile granulosa cell tumor was 
granted in a February 2004 rating decision on the basis that 
the tumor was malignant; the evidence does not clearly and 
unmistakably establish that the tumor was not malignant.

2.  On October 27, 2003, the veteran filed an original claim 
for service connection for juvenile granulosa cell tumor of 
the left ovary, claimed as left ovarian cystectomy.


CONCLUSIONS OF LAW

1.  Restoration of service connection for juvenile granulosa 
cell tumor is warranted.  38 C.F.R. § 3.105 (2007).

2.  There is no legal entitlement to an effective date 
earlier than August 21, 2003, for the grant of service 
connection for juvenile granulosa cell tumor.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
certain chronic diseases, such as a malignant tumor, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  (Emphasis added).  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran separated from service in September 
2002.  Within a year of her separation from service, a mass 
was noted in her abdomen.  See August 2003 VA examination 
report.  Subsequent pathological testing revealed that the 
veteran had a juvenile granulosa cell tumor involving the 
left ovary.  The FIGO stage was recorded as 1A.  See October 
21, 2003 pathology report.  The FIGO (Federation 
Internationale de Gynécologie et d'Obstétrique, also known as 
the International Federation of Gynecology and Obstetrics) 
classification refers to "any of the classification systems 
established by the [FIGO] for the staging of gynecological 
cancers."  Dorland's Illustrated Medical Dictionary 337 (28th 
ed. 1994).  "Cancers at any particular site are staged from 
0 to IV with 0 being precancerous or in situ and IV being 
highly malignant or invasive; subdivisions using letters may 
also be used, as IA, IB, IIA, IIB, and so on."  Id.

The tumor was surgically removed in October 2003.  A private 
November 2003 medical record noted that the veteran was 
advised to make an appoitnement at a "cancer center" for 
follow-up.  Cancer antigen 125 (II) testing revealed a result 
of 8 units/ml, a normal value, according to the reference 
range listed on the report of examination.  That laboratory 
examination report specifically noted that "serum CA 125 II 
levels, regardless of value, should not be interpreted as 
absolute evidence of the presence of absence of disease."

By a February 2004 rating decision, the Waco, Texas, RO 
granted service connection for juvenile granulosa cell tumor 
on a presumptive basis as a malignant tumor.  In December 
2004, the Columbia, South Carolina, RO proposed to sever 
service connection for juvenile granulosa cell tumor.  That 
decision noted that "[t]he pathology report from [the 
veteran's October 2003 surgery, noted above,] reported 
findings of benign juvenile granulosa cell tumor."  The RO 
noted that the presumptive service connection provisions for 
tumors only applied to "metastatic" tumors, not benign 
tumors.  The RO concluded that "[a]s there is no biopsy 
reports [sic] showing metastatic tumor, service connection is 
proposed to be severed."  (emphasis added).  Immediately 
prior to that rating action in the claims folder is a two-
page article apparently printed from the website 
emedicine.com entitled "Granulosa-Theca Cell Tumors" which 
has several phrases highlighted, namely "tumors almost 
always are benign" and "tumors of low malignant 
potential."

In January 2006 the St. Petersburg, Florida, RO issued a 
decision severing service connection for juvenile granulosa 
cell tumor, effective April 1, 2006.  That decision also 
noted that "the laws governing presumptive service 
connection do not extend to benign tumors, only metastatic."  
(emphasis added).  As an initial matter, it is relevant to 
note that the December 2004 and January 2006 rating decisions 
misstates the law which applies to presumptive service 
connection for tumors.  These regulations apply to malignant, 
not metastatic, tumors.  38 C.F.R. § 3.309(a).  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous.  
The Government bears the burden of proof.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
38 C.F.R. § 3.105(d) places the same burden of proof on VA 
when it seeks to sever service connection as 38 C.F.R. 
§ 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  Baughman v. 
Derwinski, supra.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
in the prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Although the same standards apply in a determination of clear 
and unmistakable error in a final decision under § 3.105(e) 
and a determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection under 
§ 3.105(d), the latter section does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).  Because 38 C.F.R. § 3.105(d) specifically 
states that "a change in diagnosis may be accepted as a 
basis of severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
entitlement to service connection and severance, and 
concludes that the severance was improper.

The December 2004 and January 2006 rating decisions appear to 
have found clear and unmistakable error on the basis that the 
correct facts were not before the adjudicator.  In other 
words, these rating decisions seem to suggest that the 
February 2004 adjudicator had erroneously determined that the 
veteran's juvenile granulosa cell tumor was malignant.  The 
December 2004 and January 2006 rating decisions indicate that 
the correct facts, as they were known at the time, 
undebatably led to the conclusion that the veteran's juvenile 
granulosa cell tumor was benign.  

The December 2004 and January 2006 rating decisions 
specifically referred to the veteran's October 2003 pathology 
report and asserted that that report "reported findings of 
benign juvenile granulosa cell tumor."  That is simply not 
the case.  Nowhere in the two-page pathology report is the 
description of the tumor prefaced by the word "benign."  In 
fact, the pathology report indicates the opposite, that the 
tumor is malignant, as evidenced by the pathologist's 
assessment that the tumor is at FIGO stage IA.  As noted 
above, FIGO classification applies to cancers, or malignant 
tumors, not benign tumors.  See Dorland's Illustrated Medical 
Dictionary at 255 (definition of cancer as not benign tumor).

In essence, the severance was based on the conclusion that 
there was a change in diagnosis.  The rating decisions 
addressing severance state that the veteran's tumor, formerly 
determined by VA to be malignant, is actually benign.  A 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105.

To the extent that the VAROs severed service connection based 
on the conclusion that there was a change in diagnosis, there 
is no clinical document in the record which contains any of 
the elements of a certification necessary for severance of 
service connection on the basis of change in diagnosis.  To 
the extent that the two-page printout from emedicine.com is 
the basis for the severance, it contains none of the 
requisite elements.  The veteran was not examined; no proper 
medical authority provided any certification based on a 
review of all the accumulated evidence; and, there was no 
summary of facts, findings, and reasons by a medical 
professional which supported the conclusion.

The Board recognizes that the medical evidence of record 
nowhere uses the terms "malignant" or "benign" in 
describing the veteran's juvenile granulosa cell tumor.  It 
also acknowledges that juvenile granulosa cell tumors may be 
benign, and that the veteran's cancer antigen testing, while 
not diagnostic, revealed a result within a normal, that is, 
non-malignant range.  However, none of these facts rises to 
the level of a finding that there was clear and unmistakable 
error in the February 2004 rating decision.  Clear and 
unmistakable error requires more than a simple disagreement 
as to how the facts were weighed or evaluated.  The error 
must be undebatable.  The mere fact that the medical evidence 
lacks clarity is insufficient to establish that the original 
decision was clearly and unmistakably erroneous.

In sum, although the medical evidence reveals some ambiguity 
as to whether the veteran's juvenile granulosa cell tumor was 
malignant, the evidence of record fails to clearly and 
unmistakably establish that the juvenile granulosa cell tumor 
was benign.  Accordingly, restoration of service connection 
for juvenile granulosa cell tumor is warranted.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
With regard to the restoration issue, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


Earlier effective date claim

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2007).  If the claim is 
received within one year of the veteran's separation from 
service, the effective date is the day following separation 
from active service or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2) (2007). 

The veteran separated from service in September 2002.  She 
filed an original claim for service connection for various 
disabilities in April 2003 which did not include a claim for 
service connection for juvenile granulosa cell tumor.  During 
her August 2003 VA examination, scheduled in connection with 
her unrelated service connection claims, increased tenderness 
to the left iliac fossa was noted along with a mass in that 
area.  It was reported that the veteran was refusing to 
schedule an ultrasound of the pelvis which was recommended by 
the examining physician.

In September 2003, VA outpatient treatment records show that 
the veteran sought treatment for lower abdominal pain.  The 
following week, in October 2003, she saw a physician who 
recommended a CT scan of the pelvis and abdomen.  Later that 
month, after she was diagnosed with juvenile granulosa cell 
tumor and underwent surgical removal of the tumor, she filed 
an informal claim for service connection for juvenile 
granulosa cell tumor, which she claimed as left ovarian 
cystectomy.  Her informal claim was received on October 27, 
2003. 

A February 2004 rating decision granted service connection 
for juvenile granulosa cell tumor and assigned an effective 
date of October 27, 2003.  While this claim was on appeal, a 
July 2004 rating decision granted an earlier effective date 
of August 21, 2003, finding that the VA examination report of 
August 21, 2003, was an informal claim.  

The veteran contends that an effective date of September 5, 
2002, the day she left the military, is warranted because the 
current effective date of August 21, 2003, is within a year 
of her separation from service.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  
Such an informal claim must identify the benefit sought.  Id.  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).

A VA examination report is only considered an informal claim 
with regard to increased benefits or claims to reopen, not as 
to original claims, as is the case here.  38 C.F.R. § 3.157 
(2007). 

The veteran separated from service in September 2002.  On 
October 27, 2003, the veteran filed an original, informal 
claim for service connection for juvenile granulosa cell 
tumor, claimed as left ovarian cystectomy.  The Board has 
scoured the record for evidence of a claim for service 
connection for juvenile granulosa cell tumor prior to the 
October 2003 claim.  However, there is no document dated 
prior to October 27, 2003, which requested a determination of 
entitlement, or evidence a belief in entitlement, to service 
connection for juvenile granulosa cell tumor.  In this case, 
no earlier correspondence from the veteran showed a clear 
intent on her part to request entitlement to service 
connection for juvenile granulosa cell tumor.  There was, 
therefore, nothing that VA could construe as "evidencing a 
belief in entitlement" to juvenile granulosa cell tumor 
prior to October 27, 2003.

As noted above, the veteran contends that an earlier 
effective date in September 2002, immediately after her 
separation from service, is warranted because the RO 
considered her August 2003 examination report to be an 
informal claim for service connection and that examination 
report was dated within a year of her separation from 
service.  However, the Board cannot grant an earlier 
effective date on this basis.  The Board is prohibited by law 
from considering the August 2003 examination report to be an 
informal claim for service connection.  38 C.F.R. § 3.157.  
The pertinent regulations provide that examination reports 
cannot serve as informal claims for service connection.  
38 C.F.R. § 3.157.  As such, the provision of 38 C.F.R. 
§ 3.400(b)(2), which provides that the effective date is the 
day following separation from active service if the claim is 
received within one year of the veteran's separation from 
service, is not for application in this case.  38 C.F.R. 
§ 3.400(b)(2) (2007).  

After a thorough review of the evidence of record, the Board 
concludes that the veteran did not submit an informal claim 
for service connection for juvenile granulosa cell tumor at 
any time prior to October 27, 2003.  The informal claim for 
service connection for this condition was received on October 
27, 2003.  In light of the foregoing, the Board concludes 
that an effective date earlier than August 21, 2003, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October and December 2003 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  While the appellant was not 
specifically asked to submit evidence and/or information in 
her possession to the AOJ, the purpose of the notice was not 
frustrated because a reasonable person could be expected to 
understand from the notice what was needed.  For example, she 
was notified that it was her responsibility to make sure the 
AOJ received all records not in possession of the federal 
government and that it was her responsibility to support her 
claim with appropriate evidence.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private records identified by the 
veteran.  The veteran submitted written statements, and was 
provided an opportunity to set forth her contentions during 
the 2005 hearing before AOJ personnel.  No VA examination was 
necessary in connection with the earlier effective date claim 
on appeal, since the determination as to when the claim was 
submitted does not require medical opinion or findings.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for juvenile granulosa cell tumor is 
restored.

The appeal for an effective date prior to August 21, 2003for 
the award of service connection for juvenile granulosa cell 
tumor is denied.




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


